lee, elmer edward v. state                                          



 NO. 12-02-00283-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ALICIA ASUNCION TOVAR ARIZA,§
		APPEAL FROM THE 
APPELLANT

V.§
		COUNTY COURT AT LAW #2

THE STAT E OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Appellant was convicted of misdemeanor theft, and sentence was imposed on September 19,
2002.  Notice of appeal was timely filed on September 27, 2002.  On September 30, 2002, this Court
notified Appellant that a docketing statement must be filed in this proceeding no later than October
10, 2002.  No docketing statement was received in response to the Court's notice, and on October
11, 2002, Appellant was again notified that a docketing statement must be filed.  Appellant was
further notified that unless the docketing statement was filed no later than October 21, 2002, this
cause would be referred to the trial court to determine the cause of the delay and to take any action
necessary to ensure prompt filing of the docketing statement.   
	On October 29, 2002, having received no response from Appellant, this cause was remanded
to the trial court with instructions to (1) immediately conduct a hearing to determine the cause of
Appellant's failure to file the docketing statement and whether the appointed counsel has abandoned
the appeal; (2) take necessary action to insure the prompt filing of the docketing statement with this
Court; (3) make appropriate findings and recommendations; and (4) prepare a record of the
proceedings.
	In accordance with this Court's order, the trial court conducted a hearing on November 4,
2002.  The transcript of the hearing and the findings of fact and conclusions of law made by the trial
court based on the evidence at the hearing have been filed with the clerk of this court.  The trial court
made a finding that Appellant does not wish to continue this appeal and recommended that this
appeal be dismissed.  The finding of the trial court is supported by the record of the hearing.
	Accordingly, this appeal is dismissed.

Opinion delivered November 27, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.






























(DO NOT PUBLISH)